United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.A., Appellant
and
U.S. POSTAL SERVICE, NETWORK
DISTRIBUTION CENTER, Jersey City, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1182
Issued: September 12, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 8, 2017 appellant, through counsel, filed a timely appeal from a March 21, 2017
merit decision and an April 5, 2017 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant has more than seven percent permanent impairment
of his right testicle, for which he received a schedule award; and (2) whether OWCP properly
denied appellant’s request for reconsideration of the merits of his claim pursuant to 5 U.S.C.
§ 8128(a).
FACTUAL HISTORY
On August 16, 2014 appellant, then a 23-year-old mail handler assistant, filed a traumatic
injury claim (Form CA-1) for a right groin strain that allegedly occurred earlier that same day
while pulling an all-purpose container at work. On August 16, 2014 he was diagnosed with
testicular torsion and he underwent a right simple orchiectomy and left orchiopexy. On
January 22, 2015 OWCP accepted appellant’s traumatic injury claim for right testicular torsion.
It also retroactively authorized his August 16, 2014 surgery.
Appellant submitted medical reports relating to his August 16, 2014 surgery and on
April 29, 2015 he filed a claim for compensation (Form CA-7) claiming a schedule award due to
his accepted employment injury.
In a March 10, 2016 decision, OWCP denied appellant’s schedule award claim because
he had not submitted sufficient medical evidence to establish permanent impairment under the
standards of the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (6th ed. 2009) (A.M.A., Guides).
Appellant requested a telephonic hearing with a representative of OWCP’s Branch of
Hearings and Review. Prior to the hearing, OWCP’s hearing representative set aside OWCP’s
March 10, 2016 decision and remanded the case to OWCP for further development, to be
followed by issuance of an appropriate decision. He indicated that, despite the acceptance of
appellant’s claim, further development was needed regarding whether the right testicular torsion
and the need for the August 16, 2014 orchiectomy were related to the August 16, 2014
employment incident. The hearing representative noted that the case should be referred to an
appropriate medical specialist to consider whether appellant’s testicle condition and surgery were
work related and, if so, to provide an impairment rating under the sixth edition of the A.M.A.,
Guides.3
In November 2016 OWCP referred appellant to Dr. Mark Ehrenpreis, a Board-certified
urologist, for a second opinion examination and opinion on appellant’s work-related conditions
and permanent impairment under the standards of the sixth edition of the A.M.A., Guides.

3

The hearing representative indicated that, if the referral physician finds that the testicle condition and surgery
were not work related, OWCP should issue a proposed notice of rescission for the accepted condition of right
testicular torsion. He further noted that, if the physician finds a work-related connection and produces an
impairment rating calculation, the case should be referred to an OWCP medical adviser for review of the impairment
rating calculation.

2

In a November 30, 2016 report, Dr. Ehrenpreis indicated that his physical examination
showed an absent right testicle and a palpably normal left testicle. There was no hernia and the
abdomen was soft with no palpable hepatosplenimegaly or masses. Dr. Ehrenpreis found that
appellant’s right testicular torsion and the need for the August 16, 2014 orchiectomy were related
to the August 16, 2014 employment incident. He noted that appellant was back to baseline status
without any disability from work and advised that he did not require treatment. Dr. Ehrenpreis
opined that, due to the absence of the right testicle, appellant had 15 percent whole person
impairment (class 3) based on Table 7-8 (Criteria for Rating Impairment due to Testicular,
Epididymal, and Spermatic Cord Disease) on page 147 of the sixth edition of the A.M.A.,
Guides.
In January 2017 OWCP referred the case to Dr. David I. Krohn, a Board-certified
internist serving as an OWCP medical adviser, and requested that he review the evidence of
record and provide an opinion regarding appellant’s permanent impairment under the sixth
edition of the A.M.A., Guides.
In an undated report received on February 7, 2017, Dr. Krohn determined that appellant
had seven percent whole person permanent impairment with regard to his accepted right testicle
injury. He indicated that, under Table 7-8, appellant’s absent right testicle fell under a class 2
impairment for “[p]ersistent anatomic alteration or physical signs referable to testes….” which
correlated with the default value of nine percent whole person impairment. Dr. Krohn noted that,
given the absence of symptoms relative to the testes, the grade modifier for history under
Table 7-8 fell was class 1, and that this finding required movement one space to the left of the
class 2 default value, i.e., to seven percent whole person impairment. He advised that
Dr. Ehrenpreis assigned a class 3 or 15 percent whole person impairment “due to the absence of
the right testicle,” but noted that he felt that a class 3 impairment required bilateral anatomic loss
of the testes. However, appellant had only one absent testicle and, therefore, class 2 impairment
was indicated. Dr. Krohn advised that appellant reached maximum medical improvement on
November 30, 2016.
In a March 21, 2017 decision, OWCP granted appellant a schedule award for seven
percent permanent impairment of his right testicle. The award ran for 3.64 weeks (7 percent of
52 weeks) and was based on the opinion of Dr. Krohn who reviewed the findings of
Dr. Ehrenpreis.
On March 30, 2017 counsel, on behalf of appellant, requested reconsideration of
OWCP’s March 21, 2017 decision. He argued that Dr. Ehrenpreis properly applied the A.M.A.,
Guides to find that appellant had 15 percent permanent impairment of his whole person, but that
Dr. Krohn improperly lowered the rating to 7 percent permanent impairment of his whole person.
He asserted the correct decision would be to give appellant a schedule award for 100 percent
permanent impairment of his right testicle, which would provide for payment of 52 weeks of
compensation.
With respect to the pay rate of the schedule award, counsel generally noted that appellant
was making $566.87 per week as a mail handler assistant, but he asserted that OWCP should set
a pay rate of $1,000.00 per week since he would have received that amount when he became a

3

mail handler.4 He argued his belief that such a young person as appellant should not be punished
after suffering a catastrophic accident.
In an April 5, 2017 decision, OWCP denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a). It found that he failed to submit any new and
relevant evidence or legal argument.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provisions of the FECA5 and its implementing regulation6 set forth
the number of weeks of compensation payable to employees sustaining permanent impairment
from loss, or loss of use, of scheduled members or functions of the body. However, FECA does
not specify the manner in which the percentage of loss shall be determined. For consistent
results and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses. The effective date of the sixth edition of the
A.M.A., Guides is May 1, 2009.7
Section 10.404(b) of OWCP’s regulations provides that, for the complete loss of one
testicle, a claimant is entitled to 52 weeks of compensation.8
OWCP’s procedures note that, in addition to the loss of use, the statute compensates for
loss of an organ.9 The procedures provide that, if there is total loss of a single paired organ (such
as a kidney, breast, testicle, or ovary), the schedule award is generally based on the loss of the
organ. In this situation, it is immaterial whether the remaining organ compensates functionally
for the loss.10

4

Counsel provided no citation to support his claim for a pay rate of $1,000.00 per week. The Board finds the
assertion fully without merit.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
8

20 C.F.R. § 10.404(b). See also S.G., Docket No. 15-1531 (issued August 10, 2016). In S.G., OWCP initially
granted the claimant a schedule award for 60 percent permanent impairment of his right testicle due to an accepted
work-related condition, but it did not grant him additional compensation after his right testicle was surgically
removed due to the same condition. The Board found that, due to the claimant’s complete and total surgical loss of
his right testicle, he was entitled to schedule award compensation for 100 percent loss of his right testicle.
9

See supra note 7, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4d(2)(c) (January 2010).

10

Id.

4

ANALYSIS -- ISSUE 1
The Board finds that appellant has 100 percent permanent impairment of his right testicle.
He is entitled to 48.36 weeks of additional schedule award compensation.
OWCP accepted appellant’s claim for right testicular torsion. On August 16, 2014
appellant underwent a right simple orchiectomy and left orchiopexy, a procedure which included
a complete and total removal of the right testicle.11 By decision dated March 21, 2017, OWCP
granted him a schedule award for seven percent permanent impairment of his right testicle based
on the opinion of Dr. Krohn, an OWCP medical adviser. The award ran for 3.64 weeks (7
percent of 52 weeks).
Dr. Krohn had reviewed the November 30, 2016 report of Dr. Ehrenpreis, an OWCP
referral physician. Applying the findings from Dr. Ehrenpreis’ November 30, 2016 report to the
standards of Table 7-8, page 147 of the A.M.A., Guides, he determined that appellant had seven
percent permanent impairment of the whole person with regard to his accepted right testicle
injury.12
The Board notes that appellant’s right testicle was surgically removed due to a workrelated condition and it cannot be argued that he retains any use of that organ. As noted above,
OWCP’s regulations provide that, for the complete loss of one testicle, a claimant is entitled to
100 percent loss of 52 weeks of compensation.13 In addition, OWCP’s procedures provide that,
if there is total loss of a single paired organ (such as a testicle), the schedule award is generally
based on the loss of the organ and, in this situation, it is immaterial whether the remaining organ
compensates functionally for the loss.14 Therefore, it was inappropriate to apply a provision of
the A.M.A., Guides, Table 7-8 in the present case,15 which evaluates partial loss of function of
the testicles.16
For these reasons, appellant’s complete loss of his right testicle due to a work-related
condition entitles him to receive 52 weeks of compensation. Accordingly, the Board finds that
appellant is entitled to 48.36 weeks of additional schedule award compensation (52 weeks
11

The procedure was later approved by OWCP as necessitated by the accepted condition.

12

Dr. Ehrenpreis had calculated 15 percent whole person impairment under Table 7-8. OWCP medical adviser’s
lower impairment rating was attributable to his finding that appellant’s testicular condition fell under class 2 on
Table 7-8, rather than class 3 as determined by Dr. Ehrenpreis. See A.M.A., Guides 147, Table 7-8.
13

See supra note 8.

14

See supra notes 9 and 10.

15

A.M.A., Guides 147, Table 7-8. When there is partial loss of testicular, epididymal, or spermatic cord function
and it is appropriate to apply Table 7-8, the whole person impairment derived from this table is converted to a rating
for permanent impairment of the testicle under a formula found in OWCP’s procedures. See supra note 7, Part 3 -Medical, Schedule Awards, Chapter 3.700.4d(2)(a), (b) (January 2010). See also A.H., Docket No. 16-1537 (issued
February 7, 2017).
16

See generally S.G., supra note 8.

5

maximum compensation minus 3.64 weeks previously awarded). The Board will set aside
OWCP’s March 21, 2017 decision and remand the case for an additional schedule award of 93
percent permanent impairment of the right testicle.17
CONCLUSION
The Board finds that appellant has 100 percent permanent impairment of his right testicle.
Appellant is entitled to 48.36 weeks of additional schedule award compensation.
ORDER
IT IS HEREBY ORDERED THAT the March 21, 2017 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: September 12, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

17

Given the Board’s finding regarding the merit issue of the present case, it is not necessary to consider the
nonmerit issue of the case.

6

